Citation Nr: 0623972	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUE

Entitlement to separate 10 percent schedular ratings for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran had active military service from February 1951 to 
February 1955.

This matter on appeal to the Board of Veterans' Appeals 
(Board) arises from a January 2003 rating decision in which 
the RO denied separate 10 percent ratings for bilateral 
tinnitus.  The veteran's representative filed a notice of 
disagreement (NOD) in November 2003, the RO issued a 
statement of the Case (SOC) in December 2003; and the veteran 
filed a substantive appeal (via a VAF 9, Appeal to the Board 
of Veterans' Appeals) later in December 2003.  

In August 2005, the Board informed the veteran and his 
representative that a temporary stay had been imposed on 
processing his claim for a higher rating for tinnitus.  

As regards the stay, the Board notes that, during the 
pendency of the appeal, the Court issued a decision in Smith 
v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board that concluded that, under prior 
regulation, no more than a single 10-percent disability 
rating could be assigned for tinnitus, whether perceived as 
bilateral or unilateral.  VA disagreed with the Court's 
decision in Smith and sought to have this decision appealed 
to the United States Court of Appeals for the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay included (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  It was determined that, once a final 
decision was reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that had been stayed (to 
include the one currently on appeal) would be resumed.

As discussed below, in June 2006, the Federal Circuit 
reversed the CAVC's decision in Smith, 19 Vet. App. 63.  See 
Smith v. Nicholson, No. 05-7168 (Fed Cir. June 19, 2006).  As 
a result, the Secretary of Veterans Affairs has lifted the 
stay, and the Board may proceed with its consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
disability rating.  


CONCLUSION OF LAW

The claim for separate initial schedular 10 percent 
disability ratings for bilateral tinnitus is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002-2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).

As regards the claim of entitlement to separate initial 
schedular 10 percent disability ratings for service-connected 
bilateral tinnitus, the appellant and his representative have 
been notified of the reasons for the denial of the claim, and 
have been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the appellant.  As will be explained below, 
the claim lacks legal merit.  As the law, and not the facts, 
is dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

II.  Analysis

The medical evidence shows that the veteran has been 
diagnosed with tinnitus, which has been found to be related 
to his active duty service.  In February 2002, the RO granted 
service connection for tinnitus and assigned a single 
10 percent rating for this disorder, pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  In a January 2003 statement, 
the veteran's representative asserted that separate ratings 
for bilateral tinnitus were warranted in the present case.  

The Board notes, initially, that Diagnostic Code 6260 was 
revised, effective June 13, 2003 to provide that only a 
single 10 percent evaluation is to be assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  Citing Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the representative asserts that because the 
veteran's claim for separate ratings was filed in December 
2002, the Board must apply the law in effect prior to June 
13, 2003, which did not expressly prohibit the assignment of 
separate ratings.

In Karnas, the Court held that, where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant.  In Kuzma v. Principi, 341 F. 3d 1327 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit") 
expressly overruled the Court's holding in Karnas to the 
extent that decision allowed the retroactive application of a 
statute or regulation, where the statute or regulation did 
not expressly provide for retroactive application.  Although 
the representative asserts that the holding in Kuzma applies 
only to application of the VCAA, the Federal Circuit's 
decisions leading up to the decision in Kuzma clearly show 
that it was the intent of the Federal Circuit to overrule the 
holding in Karnas as it might be applied to any change in a 
statute or regulation.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); see also Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  

The Board notes that the change to Diagnostic Code 6260 
effective in June 2003 did not provide for retroactive 
application.  See Schedule for Rating Disabilities: 
Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  
Therefore, the veteran is entitled to application of the 
prior version of the regulation for the months of eligibility 
prior to June 2003.  See Smith (Ellis) v. Principi, 17 Vet. 
App. 168 (2003) (although the change to the regulation 
prohibits the assignment of separate ratings for tinnitus 
effective in June 2003, the Board must analyze the 
applicability of separate ratings prior to June 13, 2003).  

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003 (prior to the regulatory change).  
The General Counsel held that Diagnostic Code 6260, as in 
effect prior to June 2003, authorized a single 10 percent 
disability rating for tinnitus, regardless of whether the 
tinnitus was perceived as unilateral, bilateral, or in the 
head; and that separate ratings for tinnitus for each ear 
could not be assigned under DC 6260 or any other diagnostic 
code.  See VAOPGCPREC 2-03.  Precedential opinions of VA's 
General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000); 38 C.F.R. § 19.5 (2003).  

While the veteran's representative has asserted that a later 
General Counsel opinion (rendered after the regulatory 
change) effectively rendered moot VAOPGCPREC 2-03 +
(see June 2004 VA Form 646, Statement of Accredited 
Representation in Appealed Case), the Board disagrees.  By 
its own terms, the later opinion dealt with the question of 
application of the VCAA (not the former or revised regulation 
governing evaluation of tinnitus).  The Board notes that the 
Court's decision in Smith invalidated VAOPGCPREC 2-03 to the 
extent that the General Counsel's opinion was inconsistent 
with 38 C.F.R. § 4.25(b) and the pre-June 2003 version of DC 
6260.  However, the Federal Circuit's Smith decision has 
reversed the Court's decision, so the holdings of VAOPGCPREC 
2-03 continue to be binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000); 38 C.F.R. § 19.5 (2005).

In any event, the Board finds that, regardless of the 
representative's assertions, the claim for higher rating for 
bilateral tinnitus-to specifically include the question of 
entitlement to the separate initial schedular 10 percent 
ratings sought in this appeal-is without legal merit.  
Simply stated, even without the express holdings of 
VAOPGCPREC 2-03, consideration of the pre-change version of 
Diagnostic Code 6260 in light of other pertinent provisions 
of VA's rating schedule, along with rules of statutory 
construction, leads to the conclusion that that diagnostic 
code does not authorize separate 10 percent schedular ratings 
for tinnitus.

Section 4.25 (b) provides that except as otherwise provided 
in VA's Rating Schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  See  
38 C.F.R. § 4.25(b) (2003); see also Esteban v. Brown, 6 Vet. 
App. 259 (1994);.  The issue is, therefore, whether bilateral 
tinnitus constitutes two separate disabilities that are 
eligible for separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  Therefore, the 
application of 38 C.F.R. § 4.25(b) does not provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability to function under 
the ordinary conditions of daily life, including employment.  
Regardless of the location of the disability, evaluations are 
based upon lack of usefulness of these body parts or systems.  
38 C.F.R. § 4.10 (2003).

Prior to the 2003 amendment, Diagnostic Code 6260 did not 
expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court has held, however, that "[a]mbiguity is a creature not 
of definitional possibilities but of statutory context. . . " 
Brown v. Gardner, 513 U.S. 115, 118 (1994) (citations 
omitted).  By reading the rating criteria for Diagnostic Code 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes a single disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the other, pertinent legal authority, it is clear that under 
the version of that rating code in effect prior to June 13, 
2003, a10 percent rating is assignable for tinnitus, 
regardless of whether the involvement is unilateral or 
bilateral.  

As a final note, the Board emphasizes that, in Smith v. 
Nicholson, No. 05-7168 (Fed Cir. June 19, 2006), the Federal 
Circuit noted the significance of VA's interpretation of its 
own regulations and concluded that the CAVC erred in not 
deferring to that interpretation, which in this case would 
limit the rating of tinnitus to a single rating regardless of 
whether the disability was unilateral or bilateral in nature.  
The Federal Circuit similarly noted that there was no 
language in the applicable diagnostic criteria clearly 
indicating that dual ratings were required.  Id.

In view of the Federal Circuit's decision in Smith and the 
additional legal authority addressed above, the 
interpretation of the pre-2003 version of Diagnostic Code 
6260 asserted by the veteran's representative must be 
rejected.  For these reasons, the Board finds that the 
arguments of the veteran's  representative are without merit, 
and the claim of entitlement to separate initial 10 percent 
disability evaluations for bilateral tinnitus must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim for lack of 
legal merit).  


ORDER

The claim of entitlement to separate initial schedular 
10 percent disability ratings for bilateral tinnitus is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


